Title: To George Washington from Robert Morris, 28 August 1781
From: Morris, Robert
To: Washington, George


                        

                            Dear SirOffice of Finance Philadelphia august 28th 1781.
                        
                        Your favour of the 27th from Chatham, has just been delivered me by Coll Miles, and in consequence, I have
                            advised him to secure the assistance of the President & Council of this State, in case it should be necessary;
                            but, as a preferable mode of procuring the Craft, I advise his engaging to pay them in a short time after the Service is
                            performed and, if needfull, I shall join in this assurance, and finally see it performed. I directed the Commissary
                            General, immediately on my return from Camp, to cause the deposite of three hundred Barrels of Flour, three hundred
                            Barrels Salt meat, and twelve Hogsheads of Rum to be made at the Head of Elk; and pointed out the means of obtaining them,
                            For this purpose, he sent down a Deputy some days since; and I expect all will be ready there. I am much more apprehensive
                            on the Score of Craft, both in Delaware & Chesapeak. I have written to the Quarter Master of Maryland &
                            Delaware, Mr Donaldson Yates, to exert himself in procuring the Craft. I have written to the Governor, and to several of
                            the most eminent merchants in Baltimore, to extend their assistance and influence in expediting this business. Foreseeing
                            the necessity of Supplies from Maryland & Delaware, I have written in the most pressing Terms, to the Governors
                            and Agents to have the Specific Supplies required of them by Congress in readiness for Delivery to my order, and now that
                            your movements must be unfolded to them, I shall still more strongly shew the necessity and stimulate their exertions, by
                            holding forth what is due to their own immediate Interest and Safety. But still I fear you will be disappointed, in some
                            degree, as to the Shipping; and that I shall be compelled to make purchases of provisions, which if it happens must divert
                            the money from those payments to the army that I wish to make. I have already advised your Excellency of the unhappy
                            situation of money matters, and very much doubt if it will be possible to pay the Detachment a months pay as you wish,
                            therefore it will be best not to raise in them any expectation of that kind. Should it come unexpectedly so much the
                            better. I do not think it practicable to provide the Salt Provisions here, even if a disappointment happens in New England
                            but have particularly recommended attention to the Article in Maryland, which is to furnish 10.500 barrels of Beef
                            & Pork.
                        No news here yet of the Count De Grasse; but I have had occasion to lament, that too many People have for
                            some days past seemed to know your Excellency’s intended movements.
                        This City is filled with Strangers, so that Coll Miles cannot procure private Lodgings, and my Family being
                            chiefly at Springetsbury, affords me the opportunity of appropriating my House in Town to your Use. I believe we can
                            accommodate your aids &c. with matrasses, but our Beds are chiefly in the Country, and as what I have cannot
                            possibly be appropriated to a better use, I beg your Excellency will Consider and use my House and what it affords as your
                            own. I have the honour to be Your devoted Servant
                        
                            Robt Morris
                        
                    